QUESTION: Do the words "state prison farm at Raiford" in s. 57.091, F.S., include all institutions in the state correctional system?
SUMMARY: Pending legislative or judicial clarification, a county may be reimbursed under s. 57.091, F.S., for the costs paid by it in connection with a criminal prosecution of a prison inmate only for those imprisoned at the Florida State Prison in Bradford County, commonly known as Raiford. Your inquiry is based on s. 57.091, F.S., which provides in part that the state shall refund all lawful costs incurred by a county in bringing "criminal prosecutions against state prisoners imprisoned at the state prison farm at Raiford." Essentially, you are seeking an interpretation of the words, "state prison farm at Raiford," to include all of the various state correctional institutions which have come into existence since the enactment of s. 57.091 by Ch. 19272, 1939, Laws of Florida. Such an interpretation would allow you to be reimbursed by the state for the costs of prosecutions of persons imprisoned at the Sumter Correctional Institution in Sumter County. The various institutions comprising the state correctional system are listed in s. 945.025, F.S., as amended by Ch. 74-112, Laws of Florida. One of the institutions listed in s. 26 of Ch. 74-112 is the Florida State Prison, which is the present name for the institution in Bradford County referred to in s. 57.091 as the "state prison farm at Raiford." Although the state correctional system has grown, and the number of individual institutions has increased considerably, the legislature has not amended s. 57.091, supra, so as to encompass the institutions created since the original passage of s. 57.091. In addition, I am advised that the comptroller's office has uniformly interpreted the statute to apply only to the state prison at Raiford. While it is likely that the continuation of the out-of-date wording, "state prison farm at Raiford," is a legislative oversight, it is nevertheless an oversight which should be corrected, if at all, by the legislature. The legislature failed to make such a correction in 1967 when it "transferred, amended, revised and renumbered" s. 58.10, F.S. (now s. 57.091), in s. 13 of Ch. 67-254, Laws of Florida. Thus, pending legislative or judicial clarification, I am of the opinion that the words "state prison farm at Raiford" in s. 57.091, supra, refer only to the state correctional institution in Bradford County presently known as the Florida State Prison.